Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
November 12, 2009, between Michael R. Feinsod (“Executive”), Ameritrans Capital
Corporation (“Ameritrans”), and Elk Associates Funding Corporation “Elk”)
(collectively, Ameritrans and Elk are hereinafter referred to as the
“Employer”).

WHEREAS, Executive is presently employed as President and Chief Executive
Officer of Ameritrans and Senior Vice President of Elk pursuant to that certain
Amended and Restated Employment Agreement dated as of October 10, 2008 (the
“October 2008 Agreement”);

WHEREAS, the Employer and Executive desire to restate and amend certain terms of
the October 2008 Agreement;

NOW, THEREFORE BE IT, in consideration of the promises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:  

1.

Employment of Executive.




Effective as of the date of this Agreement, Employer hereby agrees to employ
Executive, and Executive hereby agrees to be and remain in the employ of
Employer, upon the terms and conditions hereinafter set forth.

2.

Employment Period.




Subject to the earlier termination as provided in Section 5, the term of
Executive’s employment under this Agreement shall commence as of the date of
this Agreement (the “Effective Date”), and shall continue until August 31, 2010
(the “Extended Employment Period”).  Unless Employer gives notice of non-renewal
at least three (3) months prior to the expiration of the Extended Employment
Period or Executive gives notice of non-renewal at least three (3) months prior
to the expiration of the Extended Employment Period, the term of this Agreement
shall be extended for an additional one (1) year period beyond the end of the
Extended Employment Period on the same terms and conditions in effect under this
Agreement at the time of extension and providing for an annual base salary equal
to the Base Salary (as hereinafter defined) in effect at the time of renewal,
plus an annual increase during the renewal year of greater of (i) four percent
(4%) or (ii) the increase in the Consumer Price Index during such year (the
Extended Employment Period and any extension thereof is hereafter referred to as
the “Employment Period”).  The parties agree that any Bonus (as hereinafter
defined) payable during any renewal period shall be paid solely in the
discretion of the Board of Directors of Employer (the “Board”).

3.

Duties and Responsibilities.




3.1.

General  During the Employment Period, Executive shall have the title of Chief
Executive Officer and President of Ameritrans and Senior Vice President of Elk,
and shall have duties commensurate with his office and title.  Executive shall
report directly to and take direction from the Board.  Executive understands
that he will be required to work with and coordinate certain business activities
with other executives of the Employer in connection with certain projects as
directed by the Board.  Executive shall devote all of his business time and
expend his best efforts, energies, and skills to the Employer provided, however,
Executive shall be allowed to devote such reasonable time as he deems necessary
to his personal and family business matters and to fulfill his duties as
Managing Member of Infinity Capital LLC, as such duties and responsibilities
exist on the date hereof, so long as such time and attention does not (A)
interfere with his duties and responsibilities to Employer or (B) violate his
obligations under Sections 7 and 8, herein, or any duty, consistent with his
status with Employer, as he may be assigned from time to time by the Board.





1




--------------------------------------------------------------------------------




4.

Compensation and Related Matters.




4.1.

Base Salary  For the period commencing with the date of this Agreement, and
ending on August 31, 2010, Employer shall pay to Executive on the basis of an
annualized base salary equal to $376,800.  (the “Base Salary”).  The Base Salary
shall be payable in accordance with the normal payroll procedures of Employer.




4.2.

Annual Bonus  For each year during the Employment Period (each, a “Bonus Year”),
which shall be measured by the twelve month period ending on December 31,
Executive shall be eligible to receive a bonus for such Bonus Year (a “Bonus”),
in the sole discretion of the Board.  The Bonus for each Bonus Year shall be
payable promptly following the determination of the Board thereof, but in no
event later than 45 days after the end of such year.  




4.3.

Other Benefits  During the Employment Period, subject to, and to the extent
Executive is eligible under their respective terms, Executive shall be entitled
to receive up to an aggregate of $32,500 each twelve month period ending on
August 31st  of each year  allocated by Executive as he shall determine in his
sole discretion for the following: (i) reimbursement of Executive for the cost
of the annual premiums on term life insurance on Executive’s life, (ii) the
lease of a car, (iii) parking for Executive’s automobile in Manhattan, (iv)
tolls and gas for the automobile in connection with commuting to work, (v)
automobile insurance for one car (vi) use of a cell phone and home telephone for
business purposes, and  (vii) reimbursement for the premium on Executive’s
disability policy. In addition, the Employer shall pay the Executive’s family
medical health insurance premiums under the Employer’s current plan up to
$20,000, plus any increases that may arise in future years above an annual
premium of $25,230.   Employer will also make regular contributions to
Executive’s SEP IRA account, subject to limitations under the plan, and any
payment thereof, and the rate of such contributions paid, if any, shall be
subject to the discretion of the Board of Directors.




4.4.

Expenses Reimbursement  Employer shall reimburse Executive for all business
expenses reasonably incurred by him in the performance of his duties under this
Agreement upon his presentation of signed and itemized accounts of such
expenditures, all in accordance with Employer’s procedures and policies as
adopted and in effect from time to time and applicable to its senior management
employees.




4.5.

Vacations  Executive shall be entitled to 25 business days vacation for each
 calendar year during the Employment Period, such vacations to be taken at such
time or times as shall not unreasonably interfere with Executive’s performance
of his duties under this Agreement.  Unused vacation days shall not carry over
to future calendar years.




4.6.

Stock Options Employer has previously granted to the Executive aoptions to
purchase  shares of Ameritrans common stock, par value $.0001 per share (the
“Common Stock”). The options shall have such terms and conditions as set forth
in the stock option agreement related to such grant.  Employer shall use
reasonable efforts to register the sale of Common Stock underlying the option
granted to Executive pursuant to a Registration Statement on Form S-8, provided
that Form S-8 is available to Employer under the Securities Act of 1933 and the
rules and regulations of the Securities and Exchange Commission at the time
Executive exercises such options.  




4.7.

Office Space: Resources  Employer shall provide Executive with sufficient office
space, administrative (secretarial) assistance, furnishings, equipment, computer
resources, and supplies considered reasonable and necessary for Executive to
carry out his duties.




5.

Termination of Employment Period.




5.1.

Termination On August 31, 2010  Employer shall, with notice have the right to
terminate this agreement as of August 31, 2010.  Such determination to be made
in the sole discretion of the Board.   If Executive is terminated pursuant to
this Section 5.1, no Severance Payment (or defined in section 6.1 hereof) shall
be paid.   Employer will be paid his Base Salary through the date of termination
on the next regular pay date.




5.2.

Termination Without Cause: Voluntary Termination by Executive  Employer may, by
notice to Executive at any time during the Employment Period, terminate the
Employment Period without Cause (as defined below).  The effective date of such
termination of Executive from Employer shall be the date that is thirty (30)
days following the date on which such notice is given, except as otherwise
specifically provided herein.  Executive may, by notice to Employer at any time
during the Employment Period, voluntarily resign from Employer and terminate

the Employment Period.  The effective date of such termination of Executive from
Employer shall be the date that is thirty (30) days following the date on which
such notice is given.  





2




--------------------------------------------------------------------------------




5.3.

By Employer for Cause  Employer may, at any time during the Employment Period,
by notice to Executive, terminate the Employment Period for “Cause.”  As used
herein, “Cause” shall mean (i) incompetence, fraud, personal dishonesty, or acts
of gross negligence or gross misconduct on the part of Executive in the course
of his employment, (ii) an intentional breach of this Agreement by Executive
that is injurious to Employer, (iii) substantial and continued failure by
Executive to perform his duties hereunder, (iv) willful failure by Executive to
follow the lawful directions of the Board, (v) use of alcohol by Executive or
his illegal use of drugs (including narcotics) which in either case is, or could
reasonably expected to become, materially injurious to the reputation or
business of Employer or which impairs, or could reasonably be expected to
impair, the performance of Executive’s duties hereunder, (vi) Executive’s
conviction by a court of competent jurisdiction of, or pleading “guilty” or “no
contest” to, (x) a felony, or (y) any other criminal charge (other than minor
traffic violations) which has or could reasonably be expected to have a material
adverse impact on Employer’s reputation and standing in the community, or (vii)
Executive’s violation of any of the provisions of Section 7 or 8 herein.  Any
notice given by Employer pursuant to Section 5.3(ii), (iii), or (iv), above,
shall specify in writing in reasonable detail the nature of Executive’s action
or inaction that is the cause for giving such notice.  Executive will have 30
days to cure, to the reasonable satisfaction of Employer, any action or inaction
charged by Employer for Cause under (ii), (iii), or (iv), above.  In the event
of a termination of the Employment Period for Cause under (i), (v), (vi), or
(vii), above, the Employment Period shall terminate immediately upon notice by
Employer of termination for Cause.  In all other cases of a termination of the
Employment Period for Cause, the Employment Period shall terminate 30 days after
such notice of termination for Cause, unless Executive has satisfactorily cured
such actions or inactions.




5.4

By Employee for Good Reason  Executive may, by notice to Employer, at any time
during the Employment Period, terminate the Employment Period under this
Agreement for “Good Reason.”  For the purposes hereof, Executive shall have
“Good Reason” to terminate employment with Employer on account of any of the
following events without Executive’s consent:  (i) any reduction in the Base
Salary; (ii) the failure of Employer to provide employee benefits consistent
with Section 4.3, herein; (iii) any requirement by Employer that Executive
report to anyone other than the Board; (iv) a change in Executive’s duties or
position, or (v) a “Change of Control” (as defined below); provided however,
that the circumstances set forth in this Section 5.4 shall not constitute Good
Reason if within 30 days of notice by Executive, Employer cures such
circumstances.  Notwithstanding anything to the contrary contained in this
Section 5.4, if a “Change of Control” occurs during the Employment Period,
Executive may terminate for Good Reason only if Executive’s employment is not
otherwise subject to a notice of termination under any other provision of this
Section 5.  The effective date of such termination shall be the date that is
thirty (30) days following the date on which such notice is given.  For purposes
of this Section 5.4, a “Change in Control” shall be deemed to have taken place
if any “Person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) becomes a “beneficial owner” (as defined in Rule
13-3 under the Exchange Act), directly or indirectly, of securities of the
Employer representing 50% or more of the combined voting power of Employer’s
then outstanding securities eligible to vote for the election of the Board (the
“Voting Securities”);’ provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions:  (i) any Employer or any subsidiary of Employer in
which Employer owns more than 50% of the combined voting power of such entity (a
“Subsidiary”), (ii) by any employee benefit plan (or related trust) sponsored or
maintained by Employer or any Subsidiary, (iii) by any underwriter temporarily
holding Employer’s Voting Securities pursuant to an offering of such Voting
Securities, or (vi) pursuant to any acquisition by Executive or any group or
persons including Executive (or any entity controlled by Executive or any group
of persons including Executive).




5.5  Disability  During the Employment Period, if, as a result of physical or
mental incapacity or infirmity, Executive shall be unable to perform his duties
under this Agreement for (i) a continuous period of at least 180 days, or (ii)
periods aggregating at least 180 days during any period of 12 consecutive months
(each, a “Disability Period”), and at the end of the Disability Period there is
no reasonable probability that Executive can promptly resume his duties
hereunder with or without reasonable accommodation, Executive shall be deemed
disabled (the “Disability”) and Employer, by notice to Executive, shall have the
right to terminate the Employment Period for Disability at, as of, or after the
end of the Disability Period.  The existence of the Disability shall be
determined by a reputable, licensed physician selected by Executive in good
faith, whose determination shall be final and binding on the parties.  Executive
shall cooperate in all reasonable respects to enable an examination to be made
by such physician.  





3




--------------------------------------------------------------------------------




5.6  Death  The Employment period shall end on the date of Executive’s death.




Any termination under this Section 5 shall act as a notice of non-renewal of
this Agreement pursuant to Section 2 herein.

6. Termination Compensation




6.1.

Termination Without Cause by Employer.  If the Employment Period is terminated
by Employer without Cause pursuant to the provisions of Section 5.2 hereof,
Employer will pay to Executive his Base Salary through the date of termination
on the next regular pay date and a lump sum payment equal to the product of (x)
Executive’s Base Salary and Bonus (or portion thereof), if any, paid for the
most recent Bonus Year multiplied by (y) the number of years (and fractional
portions thereof) remaining in the Extended Employment Period, if termination
occurs during the Extended Employment Period (such payment hereinafter referred
to as a “Severance Payment”).  In calculating the Severance Payment, such
payment shall include adjustments in Base Salary (as set forth in Section 4.1)
that would have occurred during the remainder of the Extended Employment Period,
as the case may be, had Executive’s employment not been terminated.  In
addition, provided the date of termination under Section 5.2 is after the end of
a calendar year for which a Bonus is payable, but prior to the date of payment,
Employer shall also pay to Executive the Bonus for such Bonus Year.  Further,
Employer shall have the obligation to continue the benefits provided for in
Section 4 past the date of termination through the balance of the Initial
Employment Period if termination occurs during such period or the Extended
Employment Period remaining as the care may be, at the time of termination.




6.2.

Termination by Executive for Good Reason  Except as otherwise specifically
provided herein, if the Employment Period is terminated by Executive for Good
Reason pursuant to the provisions of Section 5.4, hereof, Employer will pay to
Executive his Base Salary through the date of termination on the next regular
pay date and in a lump-sum, the Severance Payment, and provide benefits and any
accrued but unpaid Bonus pursuant to the terms set forth in Section 6.1.

6.3.[INTENTIONALLY LEFT BLANK]




6.4.  Certain Other Terminations  If the Employment Period is terminated by
Employer on account of Executive’s Disability pursuant to the provisions of
Section 5.5, or by death, pursuant to the provisions of Section 5.6, Employer
shall pay to Executive, on the next regular pay date, Executive’s Base Salary
through the date of termination.  Provided the date of termination under Section
5.5, or 5.6 is after the end of a calendar year for which a Bonus is payable,
but prior to the date of payment, Employer shall also pay to Executive or
Executive’s representatives, as the case may be, the Bonus for such Bonus Year.
 In the event that the Employment Period is terminated by Employer on account of
Disability pursuant to the provisions of Section 5.5 or on account of death
pursuant to the provisions of Section 5.6 and provided Executive has been
employed for at least six months during the Bonus Year of termination, Employer
shall also pay to Executive a portion of the Bonus for the Bonus Year of
termination prorated through the date of termination.  If the Employment Period
is terminated by Employer for Cause pursuant to Section 5.3 or by Employee
without Good Reason pursuant to Section 5.2, Employer shall pay to Executive, on
the next regular pay date, Executive’s Base Salary through the date of
termination.  Provided the date of termination under Section 5.2, or 5.3 is
after the end of a calendar year for which a Bonus is payable, but prior to the
date of payment, Employer shall also pay to Executive the Bonus for such Bonus
Year.  Employer shall have no obligation to continue any other benefits provided
for in Section 4 past the date of termination, other than as required by law.




6.5.

Payment; No Other Termination Compensation  Any payment pursuant to this Section
6, with respect to which a payment date has not otherwise been specified, shall
be made in a lump sum within forty five (45) business days following the date of
such termination.  




7.

Confidentiality.

Unless otherwise required by law or judicial process, Executive shall retain in
confidence during the Employment Period and after termination of Executive’s
employment with Employer pursuant to this Agreement all confidential information
known to Executive concerning Employer and its businesses.  The obligations of
Executive pursuant to this Section 7 shall survive the expiration or termination
of this Agreement.





4




--------------------------------------------------------------------------------




8.

Noncompetition.

As a result of his employment with the Employer and his knowledge of the
Employer’s business, customer relationships and/or know-how, the Executive
agrees that he will not, during his employment with the Employer and for a
period of 12 months immediately following termination of such employment without
the prior written consent of the Employer, enter into any competitive business,
employment or endeavor or in any way to enter the employ of, consult for, or
own, directly or indirectly, any interests in any person or entity engaged in
any business in which the Employer or any of its subsidiaries is engaged, or
otherwise compete, directly or indirectly, with the Employer or any of its
subsidiaries in any manner (“Competitive Activity”).  Notwithstanding any
provision contained in this Section 8 to the contrary, Competitive Activity
shall exclude those activities related to personal and family business and
Infinity Capital LLC as described in Section 3.1, as such activities existed on
the date hereof.  

9.

Nonsolicitation.

During the Employment Period and for a period of one (1) year thereafter (the
“Nonsolicitation Period”), Executive shall not directly or indirectly solicit to
enter into the employ of any other Entity, or hire, any of the employees of
Employer.  During the Employment Period, and for a period of one year
thereafter, Executive shall not, directly or indirectly, solicit, hire, or take
away or attempt to solicit, hire, or take away (i) any customer or client of
Employer (ii) any former customer or client (that is, any customer or client who
ceased to do business with Employer during the three (3) years immediately
preceding such date) without Employer’s prior written consent.  The obligations
of Executive pursuant to this Section 9 shall survive the expiration or
termination of this Agreement.  

10.

Successors; binding Agreement.

This Agreement and all rights of Executive hereunder shall inure to the benefit
of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
divises, and legatees.  If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to executive’s devisee, legatee, or other beneficiary or, if there be
no such beneficiary, to Executive’s estate.  

11.

Survivorship.

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

12.

Miscellaneous.




12.1.

Notices  Any notice, consent, or authorization required or permitted to be given
pursuant to this Agreement shall be in writing and sent to the party for or to
whom intended, at the address of such party set forth below, by registered or
certified mail, postage paid (deemed given five days after deposit in the U.S.
mails) or personally delivered or sent by facsimile transmission (deemed given
upon receipt), or at such other address as either party shall designate by
notice given to the other in the manner provided herein.  




If to Employer

Ameritrans Capital Corporation

Elk Associates Funding Corporation

747 Third Avenue, 4th Floor

New York, New York 10017

Attn:  Board of Directors




If to Executive:




To Mr. Michael R. Feinsod at his home address as reflected in the records of
Employer




12.2.  Taxes  Employer is authorized to withhold (from any compensation or
benefits payable hereunder to Executive) such amounts for income tax, social
security, unemployment compensation, and other taxes as shall be necessary or
appropriate in the reasonable judgment of Employer to comply with applicable
laws and regulations.  





5




--------------------------------------------------------------------------------




12.3.

Governing Law  This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without reference to the
principles of conflicts of laws therein.  

12.4.

Arbitration  Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in the city in which
Employer’s main corporate headquarters is then located in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, before a single arbitrator.  Judgment may be entered on
the arbitration award in any court having jurisdiction.  




12.5.

Headings  All descriptive headings in this Agreement are inserted for
convenience only, and shall be disregarded in construing or applying any
provisions of this Agreement.




12.6.

Counterparts  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, together shall constitute
one and the same instrument.  




12.7.

Severability  If any provision of this Agreement, or any part thereof, is held
to be unenforceable, the remainder of such provision and this Agreement, as the
case may be, shall nevertheless remain in full force and effect.  




12.8.

Entire Agreement and Representation  This Agreement contains the entire
agreement and understanding between Employer and Executive with respect to the
subject matter hereof.  No representations or warranties of any kind or nature
relating to Employer or its several businesses, or relating to Employer’s
assets, liabilities, operations, future plans, or prospects have been made by or
on behalf of Employer to Executive.  This Agreement supersedes any prior
agreement between the parties relating to the subject matter hereof.  




12.9

Termination of October  2008 Agreement.  The Employer and Executive hereby
acknowledge that this Agreement is an amendment and restatement of the October
2008 Agreement, and as such is a termination of the October 2008 Agreement.
 Both Employer and Executive hereby relinquish any and all rights they may have
resulting from the termination of the October 2008 Agreement.




12.10.  Amendment and Waiver.  This Agreement may be amended or modified only by
a written instrument executed by both Employer and Executive.  No waiver by
either of the parties of their rights shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.




12.11.  Validity..  The invalidity of unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.  If any provision of this Agreement is held to be invalid,
void, or unenforceable in any jurisdiction, any court or arbitrator so holding
shall substitute a valid, enforceable provision that preserves, to the maximum
lawful extent, the terms and intent of such provisions of this Agreement.  If
any of the provisions of, or covenants contained in, this Agreement are
hereafter construed to be invalid or unenforceable in any jurisdiction, the same
shall not affect the remainder of the provisions or the enforceability thereof
in any other jurisdiction, which shall be given full force and effect, without
regard to the invalidity or unenforceability is such other jurisdiction.  Any
such holding shall affect such provision of this Agreement, solely as to that
jurisdiction, without rendering that or any other provisions of this Agreement,
solely as to that jurisdiction, without rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
 If any covenant should be deemed invalid, illegal, or unenforceable because its
scope is considered excessive, such covenant will be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal, and enforceable.




12.11.  09A..  This Agreement shall be administered, interpreted and construed
in a manner that does not result in the imposition of additional taxes or
interest under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code").  If any amount to be paid to the Executive on account of his
separation of service while he is a "specified employee" (as defined under
Section 409A of the Code) is "deferred compensation" (as defined under Section
409A of the Code, after giving effect to the exemptions hereunder), such amount
shall be delayed until the first business day after the lapse of six months
after separation of service.





6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties here to have executed this Agreement as of the
date first above written.  

AMERITRANS CAPITAL CORPORATION







By:  

/s/ Gary C. Granoff                         

Gary C. Granoff, Chairman and CFO







ELK ASSOCIATES FUNDING CORPORATION







By:  

/s/ Gary C. Granoff                         

Gary C. Granoff







EXECUTIVE







: /s/ Michael Feinsod                         

Michael R. Feinsod





7


